Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Reasons for Allowance
1.	Claims 21-40 are allowed.  Claim 20 is independent.

2.	The following is an examiner’s statement of reasons for allowance: 
	Claims 21 and 33 each require the following limitation not taught by Miles et al. (US 2006/0122858 A1) or Irons et al. (US 2015/0234790 A1), the closest prior art of record:
executing the predetermined document retention schedule to the plurality of documents, wherein the predetermined document retention schedule is executed in an automated fashion without human intervention in accordance with a set of rules established by a human operator (see Miles, para 0047 and 0027; see Irons et al. US 9025213 Figs. 9 and 11, the last step 950, col. 10, lines 45 and 54-56; also see Iron et al. US 2015/0234790 A1 Figs. 9 and 11 steps 950 and Figs. 15 and 16).  This feature of claim 21 in combination with other limitations of claim 1 is not taught by the prior art of record.

	Claims 22-40 depend on claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Prior Art
3.	The prior art or art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Miles et al. (US 2006/0122858 A1)
Irons et al. (US 2015/0234790 A1)

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUKFAN LEE whose telephone number is (571)272-7407. The examiner can normally be reached M-F: 10 a.m. - 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUKFAN LEE/Primary Examiner, Art Unit 2674